
	

113 SRES 480 IS: Expressing condolences and supporting assistance for the victims of the historic flooding in the Western Balkans. 
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 480
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mrs. Shaheen (for herself, Mr. Portman, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing condolences and supporting assistance for the victims of the historic flooding in the
			 Western Balkans. 
	
	
		Whereas record rainfall beginning on May 13, 2014, has led to widespread flooding in Bosnia and
			 Herzegovina, the Republic of Croatia, and the Republic of Serbia, causing
			 thousands of landslides, massive destruction, and loss of life;Whereas by May 22, 2014, the flooding caused over 40 deaths and impacted over 500,000 people across
			 the region, particularly in western Serbia and eastern Bosnia and
			 Herzegovina;Whereas the equivalent of 3 months of rain fell during the course of 3 days, making this the worst
			 flooding event in Serbia and Bosnia and Herzegovina in 120 years;Whereas the flooding has left thousands of people stranded in their homes waiting for assistance,
			 displaced, or without shelter;Whereas according to the International Federation of Red Cross and Red Crescent Societies, 300,000
			 people in Serbia and 50,000 people in Bosnia and Herzegovina were left
			 without clean water or electricity;Whereas the Foreign Ministry of Bosnia and Herzegovina has reported that the flooding rendered
			 100,000 buildings unusable, caused 500,000 people to evacuate or flee
			 their homes, and prompted 14 municipalities to declare a state of
			 emergency;Whereas the Government of Serbia has described the situation in that country as catastrophic, and
			 estimates that at least 25,000 people have been forced to evacuate,
			 particularly in the town and municipality of Obrenovac, and that the
			 flooding has caused over 100,000,000 Euros ($140,000,000) in damage to the
			 Kolubara coal mine that supplies the Nikola Tesla power plants;Whereas soldiers and energy workers scrambled to erect sandbag barriers to protect the Kostolac
			 power plant and the Nikola Tesla power plants, which provide half of the
			 country’s electricity, from the waters of the flooded Sava, Kolubara, and
			 Tamnava Rivers;Whereas, according to the International Medical Corps, as many as 120,000 landmines remaining from
			 the Balkan conflicts of the 1990s may have been lost or dislodged due to
			 landslides, causing great concern for public safety;Whereas the United States Government has approved or provided $2,060,000 in funds through the
			 United States Agency for International Development’s Office of United
			 States Foreign Disaster Assistance, the Department of Defense, and the
			 Under Secretary of Public Diplomacy and Public Affairs for the Republic of
			 Serbia;Whereas the United States Government has provided $2,740,000 in humanitarian assistance to Bosnia
			 and Herzegovina; andWhereas the governments and people of Bosnia and Herzegovina, the Republic of Croatia, and the
			 Republic of Serbia share an increasing commitment to core democratic
			 values, reconciliation, and European integration: Now, therefore, be it
	
		That the Senate—
			(1)expresses deep sympathy to all those affected by the flooding in the Western Balkans for the
			 terrible loss of life and massive destruction;(2)expresses solidarity with the people of Bosnia and Herzegovina, the Republic of Croatia, and the
			 Republic of Serbia, as well as a continued desire to provide assistance to
			 help their countries recover from this natural disaster;(3)expresses ongoing support for humanitarian and reconstruction assistance provided by relief
			 agencies and the international community as immediate and long-term needs
			 are identified;(4)commends local authorities, first responders and rescue personnel, NGOs, volunteers, and everyday
			 citizens for their efforts to organize and deliver disaster relief to
			 communities in need across Bosnia and Herzegovina, the Republic of
			 Croatia, and the Republic of Serbia;(5)commends the United States Government agencies, including USAID and the Department of Defense, for
			 their response to the natural disaster; and(6)urges additional assistance by other nations and organizations as needed to alleviate the difficult
			 circumstances and suffering of the people of Bosnia and Herzegovina, the
			 Republic of Croatia, and the Republic of Serbia, and to assist them in
			 their recovery efforts.
